Title: From Thomas Jefferson to Joseph Anthony, 6 May 1800
From: Jefferson, Thomas
To: Anthony, Joseph



May 6. 1800.

I hereby acknolege to have received from mr Anthony two sets of mr Trumbul’s prints of Bunker’s hill and the death of Montgomery, and to have paid him twenty eight dollars for them. if I possess any original subscription reciept it shall be returned; and if I did not then pay a moiety of the subscription (on which subject I cannot say a word by memory) I promise to pay it.

Th: Jefferson

 